CATES, Judge.
Martin pled guilty to first degree burglary. A jury fixed his punishment at twelve years in the penitentiary. He then appealed.
October 23, 1963, the grand jury handed down the indictment. Count one was for rape; two and three charged burglary first degree.
November 8, we find the following judgment entry in the record:
“This day came defendant in open Court in his own proper person and the Court then and there:
“1. Informed defendant that defendant had been indicted in this case by the Grand Jury of Tuscaloosa County, Alabama.
“2. Explained to the defendant the nature, character and elements of the offenses included in the indictment.
“3. Informed defendant that he had the right to a fair and impartial public trial before a jury selected according to law.
“4. That defendant’s case would soon be set for trial.
“5. With defendant to have the right to have witnesses summoned in defendant’s behalf and make other necessary arrangements and preparation for trial of this case.
“6. And with the right to defendant to be heard by counsel and witnesses and by defendant and that defendant may testify in defendant’s behalf or not as defendant may elect or choose.
“7. That defendant has the right to hire and have counsel of his own choosing to represent defendant in this case if defendant elects to do so.
“8. That if defendant does not hire an attorney, or is not able to hire counsel, of his own choosing that it will be the duty of the Court to appoint counsel to represent defendant and that the Court will do so if requested by the defendant.
“9. That all defendants are presumed to be innocent until proven guilty beyond a reasonable doubt and that defendant will enter on the trial with this presumption in his favor.
“10. That defendant has the right to plead not guilty and not guilty by reason of insanity and defendant has the right to plead guilty, if he elects so to do; and that defendant has the right to plead not guilty even though defendant is guilty.
*449“11. That defendant has a right to negotiate with the State about a satisfactory settlement of this case, if defendant elects to do so, but that this is not compulsory but is at defendant’s sole option and choice.
“12. That defendant need not make any statement to any person or officer as to defendant’s case or the handling thereof or the evidence in connection therewith unless defendant elects to do so voluntarily and of his own free will and accord of defendant.
“Defendant then and there in open court deliberately, knowingly, understandingly, intelligently and in clear voice replied and informed the Court that defendant fully understood his rights in this case and that defendant had no further inquiries to make or questions to ask of the Court.
8th day of November, 1963.
“After the Court explained to defendant the rights given to defendant as set out above the defendant herein now informs the Court on this day that defendant does not have counsel herein and asks the Court to appoint counsel to represent defendant herein and in response to such request the Court now hereby appoints Hons. A. L. McDuff and Robert French, capable, practicing and duly licensed attorneys of the Tuscaloosa, Alabama, Bar, who are well educated and trained and graduates of the Law School of the University of Alabama to represent defendant in this case and said attorneys accept such appointment and agree to represent defendant in this case as his attorneys whereupon defendant and his attorneys go into private consultation.”
Thereafter, in open court, attended by counsel, Martin plead not guilty.
On November 19, the day theretofore set for his trial, Martin, in open court and attended by counsel, withdrew his plea of not guilty and plead guilty to burglary in the first degree. The verdict has the effect of acquitting him of count one.
Under Code 1940, T. 15, § 389, we are required to search the record for errors even on a plea of guilty. See Geeter v. State, 35 Ala.App. 207, 45 So.2d 167. The instant appeal on a “record proper” involves no consideration of the evidence because no transcript of testimony is certified to us.
Usually, in such appeals, we issue no opinion. Mahaley v. State, 39 Ala.App. 472, 103 So.2d 824. This, particularly, where the search (§ 389) leads us to believe the appellant seeks but to stall off the inevitable advent of the penitentiary agent.
Act No. 526, September 16, 1963, Laws 1963, p. 1136, provides for the appointment of counsel, not only in noncapital criminal cases at nisi prius, but also on appeal. Section 4 reads:
“Section 4. In all criminal cases wherein a defendant has been convicted of a serious offense in which an appeal lies directly to the Supreme Court or Court of Appeals, and if said defendant expresses his desire to appeal said conviction, the court shall cause to be entered upon its minutes a recital of notice of appeal. The court shall then ascertain and make findings in reference to the appeal concerning those items listed as 1, 2, and 3 in Section 1 of this act.
“If it appears that defendant desires to appeal and is unable financially or otherwise to obtain the assistance of counsel on appeal and defendant expresses the desire for assistance of counsel the trial court shall appoint counsel to represent and assist defendant on appeal. The presiding judge of the court to which the appeal is taken *450shall have authority to appoint counsel in the event the trial court fails to appoint, and in the event it becomes necessary to further provide for counsel. It shall be the duty of such counsel as an officer of the court and as a member of the Bar to represent and assist said defendant in the appeal.”
Here, however, we have a record where, at arraignment, the defendant was within Code 1940, T. 15, § 318 (counsel appointed in capital cases). But, since he did not receive the death sentence, his right to counsel on appeal, if any, comes from Douglas v. California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811, and from § 4 of Act No. 526, supra, rather than from the Automatic Appeal Act (No. 249, June 24, 1943).
The only resemblance to Douglas that we find here is that this is the first and only appeal and it is of right. Otherwise, we note that Martin made a plea of guilt on advice of counsel and no request for appointment of counsel to prosecute an appeal. The indictment, 'sentence and the rest of the record were scrutinized by counsel below. Accordingly, Martin has had the benefit of counsel not only as to the record before us, but also as to any potential questions on matters of record below which must or can be left out of the record on appeal; e. g., Supreme Court Rules 24 and 25.
Attention is called to the Appendix which sets out our questions and the answers of the Supreme Court as to what the record needs to show in appeals where a question of the prisoner’s ability to hire counsel and pay for a record arises.
The face of this record originally showed neither name nor address of appellant or counsel.
Supreme Court Rule 16, first paragraph, reads:
“In criminal cases, and in all other cases in which briefs are not required, the name of the defendant and his mailing address, or the name of his attorney and his mailing address, shall be shown on the face of the record.”
An appellant, under O’Neal v. State, 267 Ala. 79, 99 So.2d 701, is not prejudicially deprived of notice of submission if he is apprised of our decision with time to apply for a rehearing.
By certiorari the State has supplemented the record so that it now affirmatively discloses the appellant being summoned to make known to the court his arrangements for counsel on appeal.
We conclude the record now affirmatively shows that the defendant has been accorded the requisites of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, 93 A.L.R.2d 733, and Douglas v. California, supra.
We have carefully examined the whole record before us and consider the judgment below should be
Affirmed.